Citation Nr: 1616444	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-24 298A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent, for lumbar spondylosis status post-discectomy.

2.  Entitlement to a separate compensable rating for residuals of post-discectomy surgical scar of the lumbar spine.

3. Entitlement to a temporary total evaluation due to convalescence for lumbar spine surgery, after October 25, 2010.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from February 1974 to February 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

On March 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of these appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, VA has received a signed statement indicating that the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.




		
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


